COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Javier Noel Campos v. The State of Texas

Appellate case numbers: 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

Trial court case numbers: 1328806, 1328807, 1308988

Trial court:              184th District Court of Harris County

Date motion filed:        February 2, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: Evelyn V. Keyes
                      Acting individually        Acting for the Court

Panel consists of: Justices Keyes, Higley, Brown


Date: February 19, 2015